Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-20 were originally filed September 24, 2020.
	Claims 1-20 are currently pending.
	Claims 1-3, 8, 10-12, 17, and 19 are currently under consideration.
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-19) in the reply filed on January 10, 2022 is acknowledged. The traversal is on the grounds that the Office has not carried the burden of providing any reason and/or example to support the conclusion that the groups are distinct. Applicants allege that a screening method is insufficient to support a conclusion of distinctness because the examiner has provided no indication as to the means for, or the feasibility of, using the claimed compounds in a screening method. This is not found persuasive because the burden of the Office does not reach the level of writing a research grant, receiving funding, and carrying out experiments to provide data for a screening method. In fact, applicants own application shows that the peptides as presently claimed can be utilized in various screening methods (see Figures 4-8, 10A, 10B, 11; Tables 1-8; pages 7, 12, 13, 20-24; etc.).
The requirement is still deemed proper and is therefore made FINAL.

Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 10, 2022.
2 leucine (please note: a typographical error is present in applicants remarks at page 3, line 2 wherein residue 6 was indicated) in the reply filed on January 10, 2022 is acknowledged.  The traversal is on the grounds that the Office has not carried the burden of providing any reason and/or example to support the conclusion that the species are distinct. This is not found persuasive because references that teach a substitution at residue 6 may not encompass a substitution at residue 7 or 8 and vice versa. Moreover, references that teach 2 amino acid substitutions may not encompass D amino acid substitutions or 3 amino acid substitutions and vice versa. Applicants are respectfully directed to the art rejections below which show this to be true. If applicants disagree further, they are invited to specifically state on the record that the species are obvious variants.
The requirement is still deemed proper and is therefore made FINAL.

Claims 4-7, 9, 13-16, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 10, 2022.
Potential Rejoinder
	Applicant elected claims directed to a product. If a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04. Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection 
	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all the criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined. See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to a rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Priority
	The present application is a CON of 16/109,114 filed August 22, 2018 claims the benefit of 62/548,442 filed August 22, 2017 and 16/109,114 is a CIP of 14/312,012 filed June 23, 2014 (now U.S. Patent 10,501,518) which claims the benefit of 61/940,124 filed February 14, 2014 and 61/838,307 filed June 23, 2013.

Please note: the priority date for the present claims is August 22, 2017 since 14/312,012 does not disclose substitutions of  or D amino acids at residues 6, 7, or 8.
	Please note: the priority date for substitutions of  or D amino acids at residue 6 is August 22, 2018 since 62/548,442 does not disclose substitutions of  or D amino acids at residue 6.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 24, 2020 and June 8, 2021 are being considered by the examiner, in part (see crossed out citations).
Please note: it appears that the IDSs submitted on September 24, 2020 and June 8, 2021 are duplicates.
Drawings
The drawings are objected to because several of the legends are in color while the drawings are in black/white/grayscale. It is respectfully suggested that grayscale, hatch marks, some other demarcation, etc. be utilized. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Specification
The disclosure is objected to because of the following informalities: 62/548,442 should be included in the first line of the specification.  
Appropriate correction is required.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. See page 9, line 4

The disclosure is objected to because of the following informalities: several figures and tables have color coding while the specification is in black and white. Applicants may wish to utilize grayscale, hatch marks, or some other form of demarcation, etc.  
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 8 is objected to because of the following informalities: commas are necessary after each SEQ ID NO: and the “and” between SEQ ID NO: 10 and SEQ ID NO: 12 should be after SEQ ID NO: 14. Appropriate correction is required.

Claim 8 is objected to because of the following informalities: semicolons are necessary after each amino acid and the “and” between L and nL should be after glutamine. Appropriate correction is required.

Claim 10 is objected to because of the following informalities: since the Markush is consisting of, all of the “or” should be removed and a single and should be utilized in line 5. Appropriate correction is required.

Claim 17 is objected to because of the following informalities: commas are necessary after each SEQ ID NO: and the “and” between SEQ ID NO: 10 and SEQ ID NO: 12 should be after SEQ ID NO: 14. Appropriate correction is required.

Claim 17 is objected to because of the following informalities: semicolons are necessary after each amino acid and the “and” between L and nL should be after glutamine. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the metes and bounds of the presently claimed peptides. For example, “V” and “Q” are not defined (see SEQ ID NO: 15). In addition, Q is defined but not present in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 10, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kostenuik et al. U.S. Patent Application Publication 2003/0039654 published February 27, 2003.
For present claims 1, 8, 10, 17, and 19, Kostenuik et al. teach a PTH, PTH-(1-34), or PTHrP modulating domain including SVSEIQLMHNLGKHLNSMERVEWLRKKLQDVHNF wherein the amino acids can be in L- or D-form, norleucine can be substituted for leucine, and carriers (please refer to the entire specification particularly the abstract; paragraphs 8, 10-13, 19-21, 29, 30, 50-56, 70-159, 180, 265, 266, 271, 286, 288; Tables 1 and 3; claims). Kostenuik et al. teach that X6 is an amino acid residue (acidic or hydrophilic residue preferred, Q or E most preferred) wherein the acidic or hydrophilic residue is in D-form, X7 is an amino acid residue 8 is an amino acid residue (nonfunctional residue preferred, M or Nle most preferred) wherein the nonfunctional residue is in D-form (please refer to the entire specification particularly paragraphs 50, 51, 53, 55, 79-114, 117-159; Table 1).
Therefore, the teachings of Kostenuik et al. anticipate the presently claimed peptides.

Claims 1, 8, 10, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gardella et al. U.S. Patent Application Publication 2008/0058505 published March 6, 2008.
For present claims 1, 8, 10, 17, and 19, Gardella et al. teach PTH peptides including PTH(1-34) SVSEIQLMHNLGKHLNSMERVEWLRKKLQDVHNF wherein residues 6, 7, and 8 can be X (i.e. any amino acid); analogs, derivatives, and variants thereof; and carriers wherein the derivatives can improve the peptide half-life and include D amino acids (please refer to the entire specification particularly the abstract; paragraphs 19, 20, 24-26, 78-82, 94, 95, 102, 110, 114-119, 156, 157, 169, 170; Figure 2; claims).
Therefore, the presently claimed peptides are anticipated by Gardella et al.

Claims 1-3, 8, 10-12, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riviere et al. U.S. Patent Application Publication 2008/0108562 published May 8, 2008.
For present claims 1-3, 8, 10-12, 17, and 19, Riviere et al. teach PTH, PTH fragments including PTH(1-34) SVSEIQLMHNLGKHLNSMERVEWLRKKLQDVHNF, and PTH receptor agonists wherein substitutions including inversions (i.e. -hLeu, -hGlu) may be present, variants that increase stability and half-life particularly at residue 8 of PTH, and 
Therefore, the teachings of Riviere et al. anticipate the presently claimed peptides.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 10-12, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kostenuik et al. U.S. Patent Application Publication 2003/0039654 published February 27, 2003 and Riviere et al. U.S. Patent Application Publication 2008/0108562 published May 8, 2008.
For present claims 1, 8, 10, 17, and 19, Kostenuik et al. teach a PTH, PTH-(1-34), or PTHrP modulating domain including SVSEIQLMHNLGKHLNSMERVEWLRKKLQDVHNF wherein the amino acids can be in L- or D-form, norleucine can be substituted for leucine, and carriers (please refer to the entire specification particularly the abstract; paragraphs 8, 10-13, 19-21, 29, 30, 50-56, 70-159, 180, 265, 266, 271, 286, 288; Tables 1 and 3; claims). Kostenuik et al. teach that X6 is an amino acid residue (acidic or hydrophilic residue preferred, Q or E most preferred) wherein the acidic or hydrophilic residue is in D-form, X7 is an amino acid residue (nonfunctional or aromatic residue preferred, L or F most preferred) wherein the nonfunctional or aromatic residue is in D-form, and X8 is an amino acid residue (nonfunctional residue preferred, M or Nle most preferred) wherein the nonfunctional residue is in D-form (please refer to the entire specification particularly paragraphs 50, 51, 53, 55, 79-114, 117-159; Table 1).
 amino acids.
For present claims 1-3, 8, 10-12, 17, and 19, Riviere et al. teach PTH, PTH fragments including PTH(1-34) SVSEIQLMHNLGKHLNSMERVEWLRKKLQDVHNF, and PTH receptor agonists wherein substitutions including inversions (i.e. -hLeu, -hGlu) may be present, variants that increase stability and half-life particularly at residue 8 of PTH, and norleucine particularly at residue 8 and carriers (please refer to the entire specification particularly the abstract; paragraphs 10, 12, 24-26, 28-30, 67; Tables 1, 2).
The claims would have been obvious because the substitution of one known element (e.g. D amino acids for stability and increased half-life) for another (i.e.  amino acids for stability and increased half-life) would have yielded predictable results (i.e. increased stability and half-life) to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 1-3, 8, 10-12, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gardella et al. U.S. Patent Application Publication 2008/0058505 published March 6, 2008 and Riviere et al. U.S. Patent Application Publication 2008/0108562 published May 8, 2008.
For present claims 1, 8, 10, 17, and 19, Gardella et al. teach PTH peptides including PTH(1-34) SVSEIQLMHNLGKHLNSMERVEWLRKKLQDVHNF wherein residues 6, 7, and 8 can be X (i.e. any amino acid); analogs, derivatives, and variants thereof; and carriers wherein the derivatives can improve the peptide half-life and include D amino acids (please refer to the entire specification particularly the abstract; paragraphs 19, 20, 24-26, 78-82, 94, 95, 102, 110, 114-119, 156, 157, 169, 170; Figure 2; claims).
However, Gardella et al. do not specifically teach  amino acids.
-hLeu, -hGlu) may be present, variants that increase stability and half-life particularly at residue 8 of PTH, and norleucine particularly at residue 8 and carriers (please refer to the entire specification particularly the abstract; paragraphs 10, 12, 24-26, 28-30, 67; Tables 1, 2).
The claims would have been obvious because the substitution of one known element (e.g. D amino acids for stability and increased half-life) for another (i.e.  amino acids for stability and increased half-life) would have yielded predictable results (i.e. increased stability and half-life) to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 8, 10-12, 17, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,501,518 in view of Gardella et al. U.S. Patent Application Publication 2008/0058505 published March 6, 2008 and Riviere et al. U.S. Patent Application Publication 2008/0108562 published May 8, 2008. 
For present claims 1-3, 8, 10-12, 17, and 19, U.S. Patent 10,501,518 claim a PTH, PTHR-1 agonist, PTHR-2 agonist, inverse agonist effective fragment of PTH, PTHrP, inverse agonist effective fragment of PTHrP, M-PTH, inverse agonist effective fragment of M-PTH, BA058, -amino acid residues including SVSEIQLMHNLGKHLNSMERVEWLRKKLQDVHNF. 
For present claims 1, 8, 10, 17, and 19, Gardella et al. teach PTH peptides including PTH(1-34) SVSEIQLMHNLGKHLNSMERVEWLRKKLQDVHNF wherein residues 6, 7, and 8 can be X (i.e. any amino acid); analogs, derivatives, and variants thereof; and carriers wherein the derivatives can improve the peptide half-life and include D amino acids (please refer to the entire specification particularly the abstract; paragraphs 19, 20, 24-26, 78-82, 94, 95, 102, 110, 114-119, 156, 157, 169, 170; Figure 2; claims).
For present claims 1-3, 8, 10-12, 17, and 19, Riviere et al. teach PTH, PTH fragments including PTH(1-34) SVSEIQLMHNLGKHLNSMERVEWLRKKLQDVHNF, and PTH receptor agonists wherein substitutions including inversions (i.e. -hLeu, -hGlu) may be present, variants that increase stability and half-life particularly at residue 8 of PTH, and norleucine particularly at residue 8 and carriers (please refer to the entire specification particularly the abstract; paragraphs 10, 12, 24-26, 28-30, 67; Tables 1, 2).
The claims would have been obvious because the substitution of one known element (e.g. amino acids at unspecified residues) for another (i.e.  amino acids at residues 6, 7, or 8) would have yielded predictable results (i.e. increased stability and half-life) to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Peggion et al., 2002, Structure-Function Studies of Analogues of Parathyroid Hormone (PTH)-1-34 Containing -Amino Acid Residues in Positions 11-13, Biochemistry, 41: 8162-8175. 
Hook et al., 2005, The Proteolytic Stability of “Designed” -Peptides Containing -Peptide-Bond Mimics and of Mixed ,-Peptides: Application to the Construction of MHC-Binding Peptides, Chemistry & Biodiversity, 2: 591-632.
Aguilar et al., 2007, -Amino acid-containing hybrid peptides-new opportunities in peptidomimetics, Organic & Biomolecular Chemistry, 5: 2884-2890. 
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658